Erazer, O. J.
This cause is submitted without any argument for the appellants. We are, therefore, at some loss to. know upon what reliance "is placed for a reversal of the judgment.
It is assigned for error, that the court overruled demurrers to the several paragraphs of the complaint. But the demurrers do not appear in the transcript, and we cannot, therefore, know what were the causes of demurrer assigned, and cannot, of course, determine whether or not there was error in overruling them.
There is no error assigned which would present to this court the question as to the sufficiency of the averments of thé complaint to constitute a cause of .action. This might have been done here in the, first instance, under the statute.
G-. V. Hawk, M. M. Weir, and O. L. Dunham, for appellants.
J. 11. SMsenburg and T, M. Brown, for appellees.
It is assigned for error, that a motion for a new trial was overruled; but there is no bill of exceptions, nor can we perceive in the record any l’eason to have justified the court below in granting the motion.
Judgment affirmed, with costs.